Citation Nr: 0707275	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-20 853	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
maxillary sinusitis, currently evaluated as noncompensable 
(or 0 percent disabling).





ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefit 
sought on appeal.  In a letter dated in July 2006, the 
veteran withdrew an earlier request for a travel board 
hearing.


FINDING OF FACT

The veteran's sinusitis is not productive of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or; three to six non-incapacitating episodes per year of 
chronic maxillary sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
chronic maxillary sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, Diagnostic Code 6513 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in August 2004, prior to the 
initial decision on the claim in October 2004, and again 
provided notice in May and July 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the August 2004 VCAA notice letter, the RO informed the 
veteran about the evidence necessary to substantiate his 
claim for an increased evaluation for his service-connected 
disability.  Specifically, the RO stated that the evidence 
must show that the veteran's service-connected condition has 
gotten worse.

The notice letter described the information and evidence that 
VA would seek to provide including all records held by 
federal agencies to include service medical records or other 
military records, and medical records at VA hospitals or the 
Social Security Administration (SSA).  Additionally, the 
letter noted that VA would make requests for records not held 
by a federal agency, such as medical records from state or 
local governments, private doctors and hospitals, or current 
or former employers.
The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any evidence showing that his service 
connected sinusitis has increased in severity.  The RO noted 
that the evidence could be statements from the veteran's 
doctor, physical and clinical findings, the results of 
laboratory tests or x-rays, and the dates of examinations and 
tests.  Additionally, the veteran was informed that he could 
submit statements from other individuals who are able to 
describe from their knowledge and personal observation in 
what manner his disability has gotten worse.  

Finally, the "fourth element" was also satisfied.  The letter 
asked the veteran to let VA know of any other evidence or 
information that he thought would support his claim.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns with 
regard to this matter have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of the VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating for sinusitis.  
In letters dated in May and July 2006, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In any event, any defects (as to substance 
or timeliness) in the notice as to the assigned disability 
rating or effective date are rendered moot as an increased 
rating is not warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was afforded VA sinus 
examinations in August 2004 and March 2006.  VA has also 
assisted the veteran throughout the course of this appeal by 
providing him with an SOC and SSOC which informed him of the 
laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

The veteran seeks an increased (compensable) rating for 
chronic maxillary sinusitis which is currently evaluated as 
noncompensable or 0 percent disabling.  The Board has 
thoroughly reviewed all the evidence of record, to include 
but not limited to statements of the veteran; VA treatment 
reports dated between February and July 2004 and in November 
2004; VA examinations dated in August 2004 and March 2006; 
and a private medical record dated in March 2005.  Having 
carefully considered the veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the preponderance of the evidence does not support 
an increased rating.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's chronic maxillary sinusitis is currently 
assigned a noncompensable disability rating under 38 C.F.R. § 
4.97, Diagnostic Code 6513.  The pertinent provisions of 38 
C.F.R. § 4.97, Diagnostic Codes 6510 through 6514, which 
relate to rating sinusitis, including chronic maxillary 
sinusitis, read as follows:

50%  Following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries

30%  Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or ; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting

10%  One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting

0%  Detected by X-ray only

Note:  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

Turning to the evidence of record, an April 2004 VA treatment 
record indicates that the veteran complained of symptoms 
consistent with rhinosinusitis that began two days prior.  It 
was noted that the veteran used nasal spray with relief.  

The veteran underwent a VA sinus examination in August 2004.  
It was noted that the examiner did not have the veteran's 
medical records for review.  The veteran reported that his 
maxillary sinuses were affected and he used a decongestant 
spray for relief.  The veteran indicated that he had 
interference with breathing through the nose but did not have 
purulent discharge, dyspnea at rest or exertion, or allergy 
attacks.  The veteran said he did not have periods of 
incapacitation.  On objective examination, the veteran's 
sinuses were negative for tenderness and purulent discharge 
or crusting.  The examiner commented that as the veteran 
experienced post-nasal drip, the most likely origin of his 
disease was vasomotor rhinitis.  

A November 2004 VA treatment report reveals that the veteran 
reported having very frequent sinusitis symptoms with 
headaches and congestions on a monthly or more than monthly 
basis.  It was noted that the veteran reported having been 
recently seen at ENT for a history of severe sinus infection.  
The veteran reported not being able to breathe as well 
through his nose since his visit to ENT.  On objective 
examination, it was noted he had chronic headaches and 
purulent discharge, monthly or more commonly.  Under the plan 
section of the report, the examiner indicated that the 
veteran was to be referred back to ENT.  There are no follow-
up records on file.  

In March 2005, a private emergency aftercare instructions 
report indicates that the veteran had discharge diagnoses of 
acute sinusitis and a cough.  The instructions prescribe a 
saline nasal spray or a humidifier, and medications for both 
sinusitis and the cough, as well as medications as needed for 
fever and pain.  The instructions do not indicate how long 
the veteran was to take the medications.

The most current medical evidence on record is a VA March 
2006 sinus examination.  The examiner indicated that the 
veteran's claims file was reviewed.  The veteran reported 
that he has experienced postnasal drip since he left the 
service and has used a saline nasal spray and a steroid nasal 
spray over the years with minimal relief.  It was noted that 
he had not undergone surgery.  The veteran's subjective 
complaints included interference with breathing through the 
nose on a daily basis, allergic attacks, clear nasal drainage 
on a daily basis, and postnasal drip that increases with 
change in weather.  The veteran was negative for purulent 
discharge, dyspnea at rest and exertion, and chronic 
sinusitis.  The veteran's physical examination revealed that 
his sinuses were negative for tenderness and purulent 
discharge or crusting.  The rest of the examination was 
within normal limits.  The diagnosis was vasomotor rhinitis.  

The Board finds that the veteran's symptoms more closely 
approximate the criteria for a noncompenable rating than for 
a 10 percent rating.  There is no indication that the veteran 
has had one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment.  Both the August 2004 and March 2006 VA 
sinus compensation examinations failed to reflect a medical 
history of periods of incapacitation, i.e. an episode that 
requires bed rest and treatment by a physician.  The Board 
notes that the veteran was prescribed antibiotics in March 
2005 for sinusitis, but the report did not indicate how long 
he was to take the medication.  There is nothing in the 
record, and neither does the veteran suggest, that he 
required bed rest.  
Additionally, there is no indication that the veteran has had 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Although the veteran reported during 
his August 2004 VA sinus examination that his maxillary 
sinuses were affected, the examiner commented that the most 
likely origin of his disease was vasomotor rhinitis.  With 
specific regard to the sinuses, the examination was negative 
for dyspnea at rest and exertion, and such were negative for 
tenderness, purulent discharge or crusting.  

As noted above, in November 2004, the veteran reported having 
very frequent sinusitis symptoms with chronic headaches and 
chronic purulent discharge on a monthly or more than monthly 
basis.  The examiner indicated on the report that the veteran 
was to be referred back to ENT, but there are no follow-up 
records on file.  There are no further records in 2004 
indicating that the veteran was treated for, or that he 
experienced sinusitis, to include incapacitating episodes of 
such or even non-incapacitating.

In 2005, there is only one indication of acute sinusitis for 
which the veteran sought emergency treatment in March.  As 
discussed above, this episode was not described as 
incapacitating.  A single episode a year of non-
incapacitating sinusitis is not enough to warrant a 10 
percent disabling rating.  38 C.F.R. § 4.97, Diagnostic Code 
6513.  

The veteran's most recent sinus examination, dated in March 
2006, reflected the veteran's sinuses were negative for 
tenderness and purulent discharge or crusting, and he did not 
have dyspnea at rest or exertion.  

The Board finds that veteran's present reported level of 
disability, as shown by the evidence of record, more closely 
approximates the criteria for a noncompensable disabling 
rating than for a 10 percent rating.  Thus, the Board 
concludes that the preponderance of evidence is against the 
claim for an increased (compensable) rating, and the claim 
must be denied.  38 C.F.R. § 4.97.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected sinusitis has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected sinusitis under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.   
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased (compensable) rating for chronic 
maxillary sinusitis, currently evaluated as noncompensable, 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


